Citation Nr: 1521100	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for residuals of a left distal tibia and fibula fracture, claimed as a chronic orthopedic disability of the left ankle.

2.  Entitlement to service connection for arthritis of the left leg.

3.  Entitlement to a chronic orthopedic disability of the low back, to include lumbar disc disease.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army Reserve from March 1996 to June 1996.  Afterwards, he served in the Army National Guard of Tennessee from February 1999 to February 2007, which included ACDUTRA from May 1999 to July 1999, activation for full-time active duty from June 2003 to December 2003, along with periods of inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and March 2011 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for residuals of a left distal tibia and fibula fracture (claimed as a chronic orthopedic disability of the left ankle), arthritis of the left lower extremity, a chronic orthopedic disability of the low back (to include lumbar disc disease), and bilateral hearing loss.

In a December 2014 videoconference hearing, the Board, accompanied by his spouse and his representative, appeared at the RO to present oral testimony and evidence in support of his claims before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be addressed in the REMAND portion of the decision below, the issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action is required on their part with regard to this matter.


FINDINGS OF FACT

1.  On January 9, 2000, following the conclusion of a period of INACDUTRA with the National Guard, the Veteran was involved in a motor vehicle accident, in which he sustained fracture injuries of the bones of his left leg, involving his left hip down to his left ankle, which were diagnosed as a closed left femur fracture and closed left bimalleolar fracture.  Treatment involved surgery for insertion of an intermedullary nail on the left femur and an open reduction and internal fixation (ORIF) of his left ankle.

2.   In a July 2000 decision, the Army National Guard Bureau determined that the Veteran's injuries sustained in a July 9, 2000 motor vehicle accident (including a closed left femur fracture and a closed left bimalleolar fracture), while not due to the Veteran's own misconduct, were not incurred in the line of duty.

3.  The facts of the case establish that the Veteran's injuries sustained in a July 9, 2000 motor vehicle accident (including a closed left femur fracture and a closed left bimalleolar fracture), occurred after he elected to interrupt his journey home from INACDUTRA in order to conduct several personal errands unrelated to government service.  The injuries associated with the July 9, 2000 motor vehicle accident were thusly not incurred in the line of duty for VA compensation purposes.

4.  The Veteran's residuals of a closed left femur fracture and a closed left bimalleolar fracture, status post ORIF with hardware emplacement, to include arthritis of the left leg, were not permanently worsened beyond their natural progression by his subsequent periods of active duty and INACDUTRA in the Army National Guard following the July 9, 2000 motor vehicle accident.

5.  A chronic orthopedic disability involving the Veteran's low back, to include lumbar disc disease, did not have its onset during active military service, to include ACDUTRA and INACDUTRA.

    
CONCLUSIONS OF LAW

1.  As the Veteran's residuals of a left distal tibia and fibula fracture (claimed as a chronic orthopedic disability of the left ankle) were not incurred in line of duty, the criteria for service connection for resultant disabilities stemming from this injury are not met.  38 U.S.C.A. §§ 101(22), (23), (24), 105(a), 106(d) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 (2014).

2.  The Veteran's residuals of a closed left femur fracture and a closed left bimalleolar fracture, status post ORIF with hardware emplacement, to include arthritis of the left leg, were not aggravated by his subsequent periods of active duty and INACDUTRA in the Army National Guard following the July 9, 2000 motor vehicle accident.  38 U.S.C.A. §§ 101(22), (23), (24), 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

3.  A chronic low back disability, to include lumbar disc disease, was not incurred during INACDUTRA, ACDUTRA, and active duty, nor is its arthritic component or degenerative joint and disc disease presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(22), (23), (24), 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claims of entitlement to service connection for the orthopedic disabilities adjudicated herein were filed in July 2010.  A notice letter addressing these issues was dispatched to the Veteran in August 2010, prior to the initial adjudication of the claims in the January 2011 and March 2011 rating decisions now on appeal.  The July 2010 letter addressed the issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudications of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant and available post-service records from VA and private sources pertaining to his medical treatment for his low back and left lower extremity have been obtained and associated with the evidence, including the medical records pertaining to his injuries to his left lower extremity that were sustained in his January 9, 2000 motor vehicle accident and the subsequent line of duty determination of the Army National Guard Bureau in July 2000.  The Veteran has also been provided with ample opportunity to submit additional evidence in support of his appeal throughout the pendency of the claim, including after his December 2014 videoconference hearing before the Board, in which the undersigned Veterans Law Judge held the record open for 60 days for any further evidentiary submissions from the claimant.  The Board notes that at the hearing the Veteran, via his representative, had provided his express waiver of AOJ first review of any evidentiary submissions to the Board. The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge at the RO in a December 2014 videoconference hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the December 2014 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for the orthopedic disabilities decided herein.  See transcript of December 19, 2014 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the December 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

During the pendency of the claim, the Veteran underwent a VA orthopedic examination in February 2011, in which nexus opinions addressing the orthopedic disabilities at issue were obtained and presented in the examining VA clinician's report.  The nexus opinions obtained from this examination were accompanied by an adequate discussion of the facts and a supportive rationale predicated on a review by the opining clinician of the pertinent clinical history of the case, to include the Veteran's history of injury following a motor vehicle accident in January 2000.  There are no deficits present which, on their face, render the opinions unusable for purposes of adjudicating the claims decided on the merits herein.  Thusly, the Board finds that the February 2011 VA examination report and the nexus opinions obtained are adequate for adjudication purposes with respect to the matters decided below.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the evidentiary development undertaken is adequate and therefore a remand for further evidentiary development or corrective action with regard to either issue on appeal is unnecessary. 

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the orthopedic disabilities decided herein, and thus no additional assistance or notification is required.  Neither the claimant nor his representative have indicated that there was any further outstanding evidence to submit in support of his claims that VA has not already obtained, or has made a good-faith attempt to either provide or obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to present oral testimony on his own behalf, and to submit or otherwise identify relevant evidence in support of his claims, including being provided with the appropriate VA medical examination, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for residuals of a left distal tibia and fibula fracture (claimed as a chronic orthopedic disability of the left ankle), arthritis of the left leg, and a chronic orthopedic disability of the low back (to include lumbar disc disease).

II.  Pertinent law and regulations: service connection.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

III.  Entitlement to service connection for residuals of a left distal tibia and fibula fracture, claimed as a chronic orthopedic disability of the left ankle and arthritis of the left leg.

As relevant, the claimant's records of Army Reserve/National Guard service show normal findings with regard to his spine and musculoskeletal system during medical examination in January 1996 and no reported history of back, knee, or leg trouble.  He thereafter served on ACDUTRA from March - July 1996.  The Veteran served on a subsequent period of ACDUTRA from May - July 1999.  The Veteran's National Guard medical records do not indicate any abnormalities or treatment for injury or complaints of pain with regard to his spine and musculoskeletal system with regard to these ACDUTRA periods.

Police and private medical and hospitalization reports show that on January 9, 2000, the Veteran was involved in a motor vehicle accident in which he sustained a traumatic injury and multiple fractures of his left lower extremity, in which his left leg bone and femur were shattered from the top of his left hip down to his left ankle.  The injuries were diagnosed as a closed left femur fracture and closed left bimalleolar fracture.  Treatment involved surgery for insertion of an intermedullary nail on the left femur and an open reduction and internal fixation (ORIF) of his left ankle.

The Veteran did not report his accident and injuries  to the National Guard until February 2000.  As the January 9, 2000 motor vehicle accident occurred after the Veteran had just completed a period of INACDUTRA with the Army National Guard, a line-of-duty investigation was commenced.  The findings of this investigation were presented in a July 2000 report, which shows that on the evening of January 9, 2000, at around 6:30 p.m., the Veteran had departed the armory where INACDUTRA had been held and was driving his automobile on his way home.  He did not, however, proceed directly to his home after leaving the armory, electing to visit his fiancée and the home of his cousin to pick up tools he kept there for his job later that week.  It was only after he conducted these personal errands that he resumed his journey home.  While on his way home, his car suffered an electrical system malfunction and loss of power.  Under only limited control of his vehicle, he was struck by oncoming traffic while attempting to drive onto the side of the roadway at around 7:30 p.m.  The Army National Guard Bureau determined that alcohol was not involved in the accident, nor was there any misconduct on part of the Veteran.  However, as the accident did not occur while the Veteran was directly en route to home after leaving INACDUTRA, the Army National Guard Bureau determined that the injuries sustained in the January 9, 2000 motor vehicle were not in the line of duty.  

In his hearing before the Board in December 2014, the Veteran testified, essentially, that his left lower extremity fracture should be deemed to have been incurred in the line of duty because they were sustained in a motor vehicle accident that occurred while he was returning home from a period of INACDUTRA. 

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C.A. §§ 101(16) , 105(a), 310, 331 (West 2014); see also 38 C.F.R. §§ 3.1(k) , 3.1(m), 3.301(a) (2014).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a). 

When the service department has made a finding that the injury, disease, or death was incurred in line of duty, or a finding that the injury, disease, or death was not due to misconduct, the finding "will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  38 C.F.R. §§ 3.1(m) and 3.1(n). 

In this case, the service department (i.e., the National Guard Bureau) does not aver that the claimed incident and injuries were incurred in line of duty; on the contrary, the official finding was that while the injuries were not due to the Veteran's willful misconduct, they were not incurred in line of duty.  There is no requirement that VA accept a service department determination that an injury or disease was not in the line of duty.  The Board must therefore consider whether the injuries were in line of duty for VA compensation purposes. 

For purposes of determining active military service for VA compensation, any individual who, when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty training; and who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty training, as the case may be; shall be deemed to have been on active duty for training or inactive duty training, as the case may be, at the time such injury or covered disease was incurred.  In determining whether or not such individual was so authorized or required to perform such duty, and whether or not such individual was disabled or died from injury or covered disease so incurred, the Secretary of VA shall take into account the hour on which such individual began so to proceed or to return; the hour on which such individual was scheduled to arrive for, or on which such individual ceased to perform such duty; the method of travel employed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d).

In this regard, the Board finds that the injuries sustained by the Veteran in the January 9, 2000 motor vehicle accident were not in the line of duty for VA compensation purposes because they did not occur during the Veteran's period of INACDUTRA and did not occur when he was directly en route home from this period of INACDUTRA.  The line-of-duty report clearly establishes as fact that after the Veteran's INACDUTRA ended on January 9, 2000, and after he departed from the armory that was the INACDUTRA venue for home, he elected to take a diversion from his normal route home to conduct personal business, including to pick up his tools that he kept at his cousin's house for use on a job and to also pay a visit to his fiancée's home.  These actions accordingly interrupted his direct trip home from INACDUTRA and thusly, when he resumed his journey home, the events associated with this leg of his journey, including the ensuing motor vehicle accident, did not extend from, and were disassociated with his period of INACDUTRA, which ended January 9, 2000 at 6:30 p.m.  Therefore, the January 9, 2000 motor vehicle accident had occurred only after the Veteran had elected to interrupt his journey home and take a detour from his homeward route to conduct the personal errands discussed above.  Accordingly, the Board finds that the injuries sustained in the motor vehicle accident, which include residuals of a left distal tibia and fibula fracture (claimed as a left ankle disability), were not incurred in the line of duty for VA compensation purposes.  38 U.S.C.A. §§ 106(d).  His claim for VA compensation for this injury on a direct basis must therefore be denied.

At this juncture, the Board must now consider if there was aggravation of the non-service-connected residuals of a left distal tibia and fibula fracture by the Veteran's subsequent periods of INACDUTRA service and active service from June - December 2003.  As demonstrated by the established clinical record and the Veteran's medical history, his fracture injuries of his left lower extremity in January 2000 clearly pre-existed his subsequent periods of ACDUTRA, INACDUTRA, and active service in the Army National Guard.  38 U.S.C.A. §§ 1110, 1111 (West 2014).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific findings that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's National Guard medical records indicate that the Veteran sustained a left ankle injury during INACDUTRA in July 2001 after he stepped into a hole, which was determined to have been incurred in the line of duty.  In June 2002, while on INACDUTRA, the Veteran fell off his rack of Stinger missiles and injured his left knee and left ankle.  This was also determined to have been incurred in the line of duty.  

The Veteran commenced his final period of active duty in June 2003.  On service medical examination in September 2003, the Veteran reported his history of prior injury to his left lower extremity in the January 2000 motor vehicle accident.  However, medical examination of his musculoskeletal system was clinically normal, other than noting the residuals of a splint on his left ankle.  Finally, on National Guard medical examination in July 2005, the Veteran reported on the medical history questionnaire that he had a history of recurrent knee trouble and injury of the bones of his left lower extremity with insertion of hardware.  Examination noted that his left ankle had full range of motion.

In February 2011, the Veteran was examined by a VA registered nurse, who reviewed the Veteran's service treatment records and pertinent clinical history in conjunction with her examination.  Following examination, which included tests and medical imaging studies, these diagnoses were presented.  (The Board notes that in some parts of her February 2011 report, the VA examiner mistakenly identified the right lower extremity as the limb affected by fracture residuals and associated surgically implanted hardware.  As it is clear and obvious in the clinical record that the Veteran sustained these injuries only to his left lower extremity, the Board recognizes and corrects this error in our report of the evidence.) 

Left hip diagnosis: left hip strain; old healed fracture deformity of the left proximal femoral diaphysis, status post ORIF; no evidence of hardware loosening and no evidence of acute fracture or dislocation.

Left knee diagnosis: left knee strain; essentially normal left knee on X-ray study; orthopedic hardware in the distal femur is observed.

Left ankle diagnosis: left ankle strain; prior ORIF of left distal tibia and fibular fracture.  No evidence of hardware loosening and no acute abnormalities identified.

The examining clinician reviewed and considered the pertinent evidence of record and presented a negative nexus opinion with regard to the above diagnoses, stating that the Veteran's left ankle strain, left knee strain, and left hip strain were less likely as not (i.e., less than 50/50 probability) caused by or were a result of military service, the rationale being that the Veteran's left ankle was injured in a motor vehicle accident in 2000 and his National Guard medical examination of 2005 showed normal range of motion of the left ankle and did not note any abnormalities of the left hip and knee joints.  Although the Veteran presently has decreased range of motion in his left ankle, left hip, and left knee, this impairment clearly had occurred after his last period of active duty in June - December 2003, and after his last military medical examination in July 2005.  Thusly, it is less likely as not that the current left ankle strain, left hip strain, and left knee strain were the result of, or were aggravated (i.e., permanently worsened beyond their normal progression) by the Veteran's active, ACDUTRA, and INACDUTRA military service and more likely due to the rigors of his civilian occupation and the effects of the normal aging process.  

With regard to the Veteran's left ankle and femur fracture residuals alone, the VA clinician noted in her February 2011 opinion that these fractures occurred in 2000.  The Veteran's National Guard medical examination of July 2005 shows normal range of motion of the ankle and no mention of any other joint abnormalities.  He currently has decreased range of motion in his left ankle, left knee, and left hip, but these clearly have occurred after his last period of active duty in June - December 2003 and his final military medical examination in July 2005, so thusly it is less likely as not that the Veteran's left ankle and femur fractures were aggravated (i.e., permanently worsened beyond their normal progression) by the Veteran's active, ACDUTRA, and INACDUTRA military service and more likely due to the rigors of his civilian occupation and the effects of the normal aging process.        

In his hearing before the Board in December 2014, the Veteran testified, essentially, that his residuals of the left lower extremity fractures were permanently worsened beyond their natural progression by the physical activity he engaged in during his subsequent periods of ACDUTRA, INACDUTRA, and active service in the Army National Guard, as indicated by the line of duty determinations showing that he injured his left lower extremity from stepping into a hole and also from falling off a Stinger missile storage rack.  

In support of his claim, the Veteran submitted a February 2015 report of private chiropractic treatment for his back and hip.  The report includes a statement from the chiropractor, who opined that following the Veteran's fracture injuries to his left lower extremity from the January 2000 motor vehicle accident, he was predisposed to sustaining further injury to his left hip and left lower extremity, which in fact occurred as he was engaged in rigorous physical activity associated with his National Guard service before his lower extremities could be afforded sufficient time to fully heal and recover from their injuries.  Accordingly, the chiropractor opined that the Veteran's current complaints of pain, swelling, stiffness, and lack of motion were likely caused by his 2000 motor vehicle accident and aggravated by his physical activities associated with National Guard service.

The Board has considered the evidence discussed above and concludes that the Veteran's residuals of fracture injuries to his left lower extremity, to include a left ankle disability and arthritis of the left leg, which were sustained in January 2000, were not aggravated by any of his subsequent periods of INACDUTRA, ACDUTRA, and active service in the Army National Guard.  The weight of the objective medical evidence is against finding that such aggravation had occurred.  The Board places greater probative value on the negative nexus opinion of the VA clinician who examined the Veteran and reviewed his clinical history in February 2011, over the positive nexus opinion presented in February 2015 by the Veteran's private chiropractor.  The VA registered nurse based her negative nexus opinion on a full review of the Veteran's pertinent clinical history and her physical examination of the Veteran.  She furthermore supported her opinion with a detailed discussion of her rationale, predicated on her review of the record.  The private chiropractor's opinion was predicated on a far more limited examination of the Veteran and his clinical history.  

Accordingly, the Board will disallow the Veteran's appeal for VA compensation for residuals of a left distal tibia and fibula fracture (claimed as a chronic orthopedic disability of the left ankle) and arthritis of the left leg.  Because the evidence in this case is not approximately balanced with respect to the merits of the left ankle and left leg arthritis claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the claimant attempts to relate his left ankle disability and left leg arthritis to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, he is not a trained medical clinician. The records do not reflect that he has ever received any formal medical training. Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the relationship of these aforementioned disabilities with his periods of INACDUTRA, ACDUTRA, and active service falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion to linking the disabilities at issue to his military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to service and specific incidents of history as they have no formal training/accreditation in internal medicine and orthopedics).    



IV.  Entitlement to a chronic orthopedic disability of the low back, to include lumbar disc disease.

The claimant's records of Army Reserve/National Guard service show normal findings with regard to his spine and musculoskeletal system during medical examination in January 1996 and no reported history of back, knee, or leg trouble.  He thereafter served on ACDUTRA from March - July 1996.  The Veteran served on a subsequent period of ACDUTRA from May - July 1999.  The Veteran's National Guard medical records do not indicate any abnormalities or treatment for injury or complaints of pain with regard to his spine and musculoskeletal system with regard to these ACDUTRA periods.

The National Guard medical records indicate that the Veteran sustained a low back injury during INACDUTRA in July 2001 after he stepped into a hole, which was determined to have been incurred in the line of duty. 

The Veteran commenced his final period of active duty in June 2003.  On service medical examination in September 2003, the Veteran reported a history of having chronic low back pain.  However, medical examination of his spine was clinically normal.  Finally, on National Guard medical examination in July 2005, the Veteran reported on the medical history questionnaire that he had a history of recurrent low back pain. 

The post-service VA and private medical records indicate that the Veteran is employed as a truck driver and was diagnosed with back strain in July 2010, after he injured his back while slinging a tarp over a load on the back of his truck.

In February 2011, the Veteran was examined by a VA registered nurse, who reviewed the Veteran's service treatment records and pertinent clinical history in conjunction with her examination.  X-rays of the Veteran's lumbar spine, which were ordered in conjunction with the February 2011 VA examination, revealed a normal lumbar spine.  No findings of arthritis or degenerative joint or disc disease were indicated.  Following examination, this pertinent diagnosis and opinion was presented:

Lumbar spine diagnosis:  Lumbar spine strain diagnosed, which is less likely as not (i.e., less than 50/50 probability) caused by or a result of military service.  The rationale is that the Veteran currently has lumbar strain.  He presented with complaints of low back pain in active military service without associated objective medical findings.  The report of his 2005 National Guard medical examination shows a normal spine.  Since that examination, VA medical records show that the Veteran has complained of back pain on three occasions, associated with lifting heavy objects in conjunction with his civilian employment.  Therefore, it is less likely as not that the Veteran's lumbar strain is due to his military service and more likely due to the physical strain associated with his civilian occupation.

In his hearing before the Board in December 2014, the Veteran testified, essentially, that he injured his low back during National Guard service.  In support of his claim, the Veteran submitted a February 2015 report of private chiropractic treatment for his back and hip.  The report includes a statement from the chiropractor, who opined, in essence, that the Veteran's current complaints of low back symptoms were likely caused by his physical activities associated with National Guard service.

The Board has considered the evidence discussed above and concludes that the Veteran's lumbar spine strain (claimed as disc disease) was not incurred in any of his periods of INACDUTRA, ACDUTRA, and active service in the Army National Guard.  The weight of the objective medical evidence is against finding onset of a chronic low back disability during these periods of service.  The July 2001 back injury during INACDUTRA appears to have resolved without chronic residual pathology as a subsequent National Guard medical examination in September 2003, while noting a history of chronic low back pain, shows on objective assessment that the Veteran's spine was clinically normal.  Thereafter, post-service medical records indicate that the Veteran was treated for injury of his low back in 2010, several years after his separation from National Guard service.  A subsequent VA examination in February 2011 shows that a VA clinician reviewed the Veteran's pertinent clinical history and thereafter presented a negative nexus opinion, finding that it was more likely than not that the Veteran's current chronic low back diagnosis was the result of physical strain associated with his post-service civilian occupation and that it was less likely than not that it was associated with his military service.  This negative opinion is countered by the February 2015 opinion of the Veteran's private chiropractor, who essentially linked the Veteran's low back disability to his military service.  

The Board places greater probative value on the negative nexus opinion of the VA clinician who examined the Veteran and reviewed his clinical history in February 2011, over the positive nexus opinion presented in February 2015 by the Veteran's private chiropractor.  The VA registered nurse based her negative nexus opinion on a full review of the Veteran's pertinent clinical history and her physical examination of the Veteran.  She furthermore supported her opinion with a detailed discussion of her rationale, predicated on her review of the record.  The private chiropractor's opinion was predicated on a far more limited examination of the Veteran and his clinical history.  The private chiropractor also did not address the significance of the clinical findings of a normal spine in 2005 and the record of treatment for straining injury of the back in 2010.  The Board finds that the private chiropractor's positive nexus opinion is overbroad and nonspecific, and is insufficient in supportive rationale and discussion when compared with the far more detailed opinion of the February 2011 VA registered nurse.    

For the above reasons, the Board will disallow the Veteran's appeal for VA compensation for a chronic low back disability, claimed as lumbar disc disease.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the claimant attempts to relate his low back disability to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, he is not a trained medical clinician. The records do not reflect that he has ever received any formal medical training. Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the relationship of the aforementioned low back disability with his periods of INACDUTRA, ACDUTRA, and active service falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion to linking the disability at issue to his military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to service and specific incidents of history as they have no formal training/accreditation in internal medicine and orthopedics).

   
ORDER

Service connection for residuals of a left distal tibia and fibula fracture, claimed as a chronic orthopedic disability of the left ankle and arthritis of the left leg, is denied.

Service connection for a chronic orthopedic disability of the low back, to include lumbar disc disease, is denied.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss, which he contends is the result of his exposure to acoustic trauma during his periods of active service and ACDUTRA/INACDUTRA while engaged in live-fire training with Stinger anti-aircraft missiles, as well as military small arms, machine guns, grenade launchers, and heavy artillery.  In this regard, the Board notes that firing Stinger anti-aircraft missiles is consistent with the duties of his military occupational specialty (MOS), shown in his personnel records as an Avenger Air Defense System crewman, which is an MOS he held throughout his entire period of Army Reserve/National Guard service.  Pursuant to his claim, he was provided with a VA audiological examination in October 2010, in which the examining audiologist presented a nexus opinion.  The Board notes at this point that when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran is presently service connected for tinnitus, which was determined by a VA audiologist in an October 2010 audiological examination to have been as likely as not due to his military noise exposure in service.

The objective findings of the October 2010 VA audiological examination demonstrate that the Veteran presently has a diagnosis of bilateral sensorineural hearing loss, manifested by pure tone thresholds of at least 40 decibels or greater in each ear in at least one of the frequencies of 1000, 2000, 3000, and 4000 Hertz, which meets the regulatory criteria under 38 C.F.R. § 3.385 (2014) for a disability for VA compensation purposes.  The Board has reviewed the October 2010 VA audiological examination report and notes that the examining clinician has presented negative nexus opinions regarding the Veteran's bilateral hearing loss and its relationship to his periods of ACDUTRA in 1996 and active duty in 2003, finding that actual onset of the Veteran's hearing loss occurred between the years 1998 - 2003.  However, the VA examiner's opinion did not address with any specificity the likelihood that the Veteran's bilateral hearing loss is etiologically related to his nearly three-month period of ACDUTRA between May 4 - July 28, 1999, which falls within the span of years that the examiner opined was the time of onset of the Veteran's bilateral hearing loss.  Therefore, due to this deficit, the Board finds this opinion to be inadequate for adjudication purposes.  

The remedy is to remand the hearing loss issue to the RO/AOJ for additional evidentiary development, which should include referring the matter to the appropriate clinician to review the pertinent clinical evidence and history contained in the Veteran's claims file and thereafter present an addendum opinion that addresses the aforementioned question.  This addendum should ideally be presented by the same VA audiologist who conducted the October 2010 audiological examination of record; otherwise, by whichever clinician the RO/AOJ deems appropriate.

In view of the foregoing discussion, the issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO/AOJ for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of his treatment for hearing loss.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.  

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.        

2.  Thereafter, the Veteran's claims file and pertinent clinical history should be reviewed by an appropriate VA clinician, ideally the same audiologist that conducted the October 2010 VA audiology examination of record; otherwise, whichever clinician the RO/AOJ deems appropriate.  The Veteran's claims folder and a copy of this remand must be made available to the reviewing clinician for his/her consideration.  



Upon completion of review, the clinician is asked to provide the following addendum opinion:

Is at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral hearing loss is related to his period of ACDUTRA service from May 4, 1999 - July 28, 1999, in the context of his pertinent history.  

For purposes of presenting this addendum opinion, the examiner is to assume as true the Veteran's reported history of repeated exposure to the noise of Stinger anti-aircraft missiles as well as the noise of military small arms, machine guns, grenade launchers, and heavy artillery during live-fire training while serving on ACDUTRA in the Army National Guard from May 4, 1999 - July 28, 1999.  

For purposes of presenting this addendum opinion, the examiner should also incorporate the previous audiological opinion of October 2010, which determined that onset of the Veteran's bilateral hearing loss occurred between the years 1998 - 2003. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided, presented in the context of the Veteran's pertinent clinical history. 

If the requested addendum opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Upon completion of the above, readjudicate the claim of entitlement to service connection for bilateral hearing loss currently on appeal.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


